Title: From James Madison to United States Congress, 5 February 1808
From: Madison, James
To: United States Congress



Washington, February 5, 1808.

The Commissioners of the Sinking Fund respectfully report to Congress as follows:
That the measures which have been authorized by the Board, subsequent to their report of the 5th of February, 1807, so far as the same have been completed, are fully detailed in the report of the Secretary of the Treasury to this Board, dated the fourth day of the present month, and in the statements therein referred to, which are herewith transmitted, and prayed to be received as part of this report.

Geo. Clinton,President of the Senate,



J. Marshall, Chief Justice of the United States,



James Madison,Secretary of State,



Albert Gallatin,Secretary of the Treasury,



C. A. Rodney,Attorney General U. States.


